DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
corrosion test specimen, detection unit, single chip machine in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification teaches the following: 	[0010] teaches that the corrosion specimen can be a resistor and detection unit can be a resistance measuring circuit. There is no mention of what a single chip machine is. Therefore it is interpreted to be a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


    PNG
    media_image1.png
    281
    595
    media_image1.png
    Greyscale
Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN891 (CN1654891B, provided translation will be reference) in view of Hamann (US20130265064).
Figure 8 of CN891
Referring to claim 1, CN891 teaches in figure 8 a method for detecting a compromised zone in a cleanroom (fan filter unit for a clean room of a semiconductor factory taught in page 1), comprising the following steps:  	(1) providing a cleanroom including an air supply space, a ceiling, a clean space, an elevated floor, and a return air space that are arranged sequentially from top down (see figure 8 of CN891 marked above), 
CN891 does not explicitly teach the cleanroom further comprises detection mechanisms corresponding, one-to-one, to the cylindrical spaces, and the detection mechanism comprises a corrosion test specimen in contact with a corrosive gas flowing through the corresponding cylindrical space and a detection unit for detecting electrical parameters of the corrosion test specimen; and   	(2) monitoring electrical parameters of the corrosion test specimen of each of the detection mechanisms, and determining, if the electrical 
CN891 teaches in page 1 that the invention relates to a fan filter unit installed in a clean room for a semiconductor factory. Hamann teaches in [0040]-[0050] a corrosion sensor that measure the resistance of metal. [0040] teaches that corrosion is measured by monitoring the change in resistance of the metal film element. [0042] teaches that the corrosion sensor measures and obtains real time corrosion sensor readings and can include a Wheatstone bridge or bridge measurement circuitry to detect the resistance. [0050] teaches that having a change in resistance of the metal film is how corrosion is measured and the process takes corrective action. These limitations match the applicant’s detection mechanism. The corrosion sensor is the detection mechanism and it has a corrosion test specimen in contact with a corrosive gas flowing through the corresponding cylindrical space (the metal is the test specimen and it reacts to the air flow as taught in [0043]) and a detection unit for detecting electrical parameters of the corrosion test specimen ([0042] teaches the real time corrosion sensor readings) and it also monitors the electrical parameters to determine if the space is compromised ([0050] teaches taking corrective 
It would have been obvious to one of ordinary skill in the art to have the corrosion sensor and detector as taught by Hamann in the device of CN891, as CN891 teaches a method of cleaning a clean room/semi conductor factory and Hamann teaches that corrosion sensors are known to be used for clean rooms and semi-conductor facilities in order to prevent contaminants that can cause material corrosion (Hamann [0061]).
Referring to the limitation of the corrosion test specimen being arranged on the ceiling, it would have been obvious to one of ordinary skill to have the corrosion test specimen be at an optimal location to perform the detection, such as the ceiling, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Referring to the limitation that the detection mechanism and the air supply mechanism share a single chip machine, Hamann and CN891 teach the detection mechanism and the air supply mechanism. CN891 teaches in page 1 that the FFU has a computer CP that controls the device. It would have been obvious to have both machines connected to the computer that 
Referring to claim 2, Hamann teaches in [0040]-[0050] the corrosion test specimen is a to-be-measured resistor, and the detection unit is a resistance-measuring circuit ([0042] teaches the detection includes a Wheatstone bridge circuit and the exposed silver/copper film elements are resistors of the bridge arm).
Referring to claim 3, Hamann teaches in [0043] the corrosion test specimen and the detection unit form a Wheatstone bridge resistance-measuring circuit, and the corrosion test specimen functions as the to-be-measured resistor of the Wheatstone bridge resistance-measuring circuit ([0042] teaches the detection includes a Wheatstone bridge circuit and the exposed silver/copper film elements are resistors of the bridge arm).
Referring to claim 4
Referring to claim 5, the detection mechanism comprises at least one corrosion test specimen (Hamann teaches this in the rejection of claim 1). CN891 and Hamann does not explicitly state the detection mechanism is arranged in at least one of the air supply space, the ceiling, the clean space, the elevated floor, and the return air space. However Hamann requires the corrosion sensor to come into contact with the air in order to work. Therefore it would be obvious to have the corrosion device in an optimal part of CN891 (air supply space, the ceiling, the clean space, the elevated floor, and the return air space is basically the entire device) that the air would go through otherwise the sensor would not be able to sense the corrosion rate.
Referring to claim 6, CN891 teaches in figure 8 each of the air supply zones comprises at least one air supply mechanism (there are multiple FFU in the ceiling).
Referring to claim 7, CN891 teaches the air supply mechanism is an FFU device (Figure 8 is labeled with FFU-C).
Referring to claim 9, 
Referring to claim 10, Hamann teaches the corrosion test specimen is an iron specimen, a 14copper specimen, a silver specimen or a semiconductor ([0040] teaches it can be copper or silver, or any other metal desired for corrosion monitoring).
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Examiner as added “single chip machine” to claim interpretation as well as rejected the subject matter of previous claim 8 and claim 9 as well as the new limitations in claim 1.
In view of the added rejections, the allowable subject matter objection is withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20160178549, 8723534, 8390306, 9752977, 3936737, 9280884, 5752985, 5208162.
JP2005083599 also teaches a clean room with multiple sections for air supply and exhaust. US7475588 teaches a gas detector for corrosive species such as HF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/24/2022